Mr. Presiding Justice Puterbaugh delivered the opinion of the court. The appellant was summoned as garnishee in two attachment suits brought by Edwards and Williams & Son, respectively, against one Hunt. After the causes had been consolidated, a trial by jury was had, which resulted in a judgment against appellant, for the use of appellees, in the sum of $15. The only error assigned is that the verdict is contrary to the evidence. The sole controverted issue of fact in the case was whether or not appellant was entitled to off-set against the demand of Hunt, the reasonable rental value of a room and light which he claimed to have furnished Hunt. The evidence relative thereto was conflicting, and we are unable to say that the verdict of the jury was manifestly against the evidence. The judgment is therefore affirmed. 'Affirmed.